 

Exhibit 10.6

SECOND AMENDMENT TO

ACCESS MIDSTREAM

LONG-TERM INCENTIVE PLAN

THIS SECOND AMENDMENT TO ACCESS MIDSTREAM LONG-TERM INCENTIVE PLAN (this “Second
Amendment”) is made and adopted by the Board of Directors (“Board”) of WPZ GP
LLC, a Delaware limited liability company (“General Partner”), effective as of
February 2, 2015 (“Effective Date”). All capitalized terms used but not
otherwise defined in this Second Amendment will have the respective meanings
given to such terms in the Plan (as defined below).

RECITALS

WHEREAS, the General Partner maintains the Access Midstream Long-Term Incentive
Plan (as amended from time to time, the “Plan”);

WHEREAS, pursuant to Section 7(a) of the Plan, the Board may amend the Plan from
time to time; and

WHEREAS, the General Partner desires to amend the Plan as set forth in this
Second Amendment.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth in
this Second Amendment, effective as of the Effective Date:

AMENDMENT

1.

References to the “Company” in the Plan are hereby amended to refer to The
Williams Companies, Inc., a Delaware corporation.

2.

References to the “General Partner” in the Plan are hereby amended to refer to
WPZ GP LLC, a Delaware limited liability company.

3.

References to the “Partnership” in the Plan are hereby amended to refer to
Williams Partners L.P., a Delaware limited partnership.

4.

The Plan is hereby renamed the “Williams Partners Long-Term Incentive Plan”.

5.

This Second Amendment will be and is hereby incorporated into and forms a part
of the Plan.

6.

Except as expressly provided herein, all terms and conditions of the Plan will
remain in full force and effect.

I hereby certify that the foregoing Second Amendment was duly adopted by the
Board of Directors of WPZ GP LLC on February 2, 2015.

Executed on this 2nd day of February, 2015.

 

By:

 

/s/ William H. Gault

Printed Name:

 

William H. Gault

Title:

 

Assistant Secretary

 

 